  Case 19-20276     Doc 33    Filed 06/03/19 Entered 06/03/19 16:06:35       Desc Main
                                Document     Page 1 of 4



Will Morrison (07587)
MORRISON LAW OFFICE, INC.
5957 S Redwood Rd, #101
Salt Lake City, UT 84123
Telephone: 801-519-9772
Email: willmorrison01@gmail.com

Attorney for Debtor/Defendant Allen Beal



                   IN THE UNITED STATES BANKRUPTCY COURT
                       DISTRICT OF UTAH, CENTRAL DIVISION


In re:                          :
                                :               Bankruptcy Case No.: 19-20276
ALLEN BEAL                      :               Chapter 7
                                :
      Debtor.                   :
_______________________________ :
                                :
STATE BANK OF SOUTHERN UTAH, :
a Utah banking corporation,     :
                                :
      Plaintiff,                :               Adversary Proceeding No.: 19-02043
                                :
v.                              :
                                :
ALLEN BEAL,                     :
                                :
      Defendant/Debtor.         :


                         DEFENDANT’S MOTION TO STRIKE


         COMES NOW the Defendant, Allen Beal, by and through counsel, who hereby

submits the following Motion to Strike, pursuant to Rule 12(f) of the Federal Rules of

Civil Procedure and other applicable law. In support hereof, Defendant states and

represents as follows:
 Case 19-20276       Doc 33    Filed 06/03/19 Entered 06/03/19 16:06:35        Desc Main
                                 Document     Page 2 of 4



                              PRECISE RELIEF REQUESTED:

       On 5/13/19, Plaintiff filed a Verified Motion for Extension of Time for Filing

Adversary Complaint (the “Motion”). Plaintiff appears to have filed its Motion in both the

underlying bankruptcy case docket and in the adversary case docket. (Dkt #28 in Case

#19-20276; Dkt #6 in Adv Case #19-02043). Included in the Motion are certain

allegations of fact, which amount to improper hearsay (Facts #25, 27, and 30).

Additionally, the Motion contains at least one allegation of fact that lacks appropriate

foundation (Fact #30). As more particularly set forth below, Defendant moves the Court

for an Order striking such improper allegations, and asks the Court not to consider the

same in making its rulings in this case.



                                   GOVERNING LAW:

       Rule 12(f) of the Federal Rules of Civil Procedure applies in adversary

proceedings (see Fed. R. Bankr. P. 7012(b)), and allows the Court to strike from a

pleading any immaterial or impertinent matters contained therein, in response to a

motion filed by an aggrieved party.



                                       ARGUMENT

       I.     PLAINTIFF’S MOTION CONTAINS INADMISSIBLE EVIDENCE THAT
              SHOULD BE STRICKEN AND NOT CONSIDERED BY THE COURT

       Defendant respectfully asks this Court to strike the following factual allegations

found in the Plaintiff’s Verified Motion for Extension of Time for Filing Adversary

Complaint, to wit:


                                             2
 Case 19-20276      Doc 33    Filed 06/03/19 Entered 06/03/19 16:06:35        Desc Main
                                Document     Page 3 of 4



       ! Fact #25 contains inadmissible hearsay. Specifically, the first three

paragraphs of Fact #25 contains statements from an out-of-court declarant. Those

statements are hearsay and should be stricken and not considered by the Court.

       ! Fact #27 contains inadmissible hearsay. Once again, this statement of fact

contains numerous allegations based on what Plaintiff’s counsel was purportedly “told”

by a representative of the Court’s IP department, specifically the first three sentences in

the paragraph beginning with “I discussed the matter with the Court’s IP department

and was told ...” These statements are all purported declarations from an out-of-court

declarant and once again constitute inadmissible hearsay. They should all be stricken

and not considered by the Court.

       ! Fact #30, second sentence, contains inadmissible hearsay. The reference to

“information provided” by an IT employee is a reference to an out-of-court declaration

that is hearsay. That sentence should be stricken and not considered by the Court.

Additionally, the last sentence of Fact #30 contains hearsay and also lacks foundation.

It should likewise be stricken and not considered by the Court.



                                     CONCLUSION:

       Based upon the foregoing, Defendant respectfully requests that the Court enter

an Order striking the improper hearsay evidence and other evidence as noted above.

Defendant requests such further and additional relief as the Court may deem to be just

and proper.

       DATED: 6/3/19                      /s/       Will Morrison
                                                    MORRISON LAW OFFICE, INC.
                                                    Attorney for Defendant/Debtor

                                                3
 Case 19-20276      Doc 33    Filed 06/03/19 Entered 06/03/19 16:06:35       Desc Main
                                Document     Page 4 of 4




                              CERTIFICATE OF SERVICE

       This certifies that on 6/3/19, I caused to be served, via the method of service set
forth below, a true and correct copy of the foregoing Defendant’s Motion to Strike, upon
each of the following:

Steven W Call
Ray Quinney & Nebeker, PC
via ECF Notification

Office of US Trustee
via ECF Notification

Philip G Jones
Chapter 7 Trustee
via ECF Notification

      DATED: 6/3/19                             /s/    Will Morrison




                                            4
